DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 6,and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ghoshal et al. (US Patent Application Publication No. 2007/0041568) “Modular Power Converter” is cited to teach a power converter comprising an input connection to a single power source, an output connection to a single coil, and a daisy-chain connection coupled to the output connection and configured to enable coupling of at least one additional daisy-chained power converter and at least one respective additional power source to the single coil. The power converter further comprises a power integrator coupled between the input connection and the output connection and adapted for summing power from the power sources into a single voltage on the single coil and a time multiplexer coupled to the power integrator configured to control power integration.
Cao, Jincan et al. (US Patent No. 10,887,117) “Powered Device Used for Power Over Ethernet” is cited to teach a powered device used for PoE. An added control circuit controls a rectifier circuit based on a voltage threshold, in order to resolve a problem that the PD cannot be normally powered on due to a detection error in a high-power power supply scenario in which four wire pairs are used.
Wilson, Michael A. et al (US Patent No. 11,300,986) “Current Balancing” is cited to teach a system which has a first current balancer and a second current balancer; each of the first and second current balancers includes a first input line for a first voltage source connected to a first output, a second input line for a second voltage source connected to a second output and is in parallel with the first input line, a first series pass element connected in series with the first input line, and a second series pass element connected in series with the second input line. The system further includes a controller operatively connected to the first series pass element and to the second series pass element to throttle at least one of the first series pass element and the second series pass element to balance output current in the first and second outputs.
However, none of the references cited, neither individually, nor in combination, teaches all of the limitations set forth in claims 1, 6, and 20, in particularly “… a switch including a first switch port and a second switch port and configured to: receive, at the first switch port, a first ethernet cable carrying a first power sourced by a first PoE device to be consumed by a plurality of downstream PoE devices, each requiring a respective second power, the first PoE device coupled to the plurality of downstream PoE devices through the switch at the second switch port, wherein: the first power is higher than a second power of at least one of the plurality of PoE devices, the first power is at a specified output voltage range and the second power of the at least one of the plurality of PoE devices is at a specified input voltage range, and a minimum voltage of the specified output voltage range is less than a minimum voltage of the specified input voltage range at the first switch port at least in part due to a voltage drop across the first ethernet cable; and raise a first switch port voltage to a voltage amount at least equal to the minimum voltage of the specified input voltage range at the second switch port…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187